DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection Under 101
Applicant's arguments filed 09/20/2021 have been fully considered. Applicant argues that:
The claimed invention is a practical application by reciting a technological improvement to the end-to-end fulfillment process and improves the “when and where” of certain aspects of the process. The invention enables a patient to receive and view offers from medication providers, select an offer, and pay for the medication and healthcare visit costs, all while still at the healthcare provider’s premises.  
Regarding A, the new guidance states that limitations that are indicative of integration into a practical application are ones that recite improvements to the functioning of a computer or to any other technology or technical field. See MPEP 2106.05(a). The claims must recite more than useful limitations, but limitations that improve technology. The computing device used in the recited claims is a generic computer component used to implement the abstract. Additionally, the computer system of the invention is merely receiving information, which is a basic computer function. Therefore, Applicant’s arguments are unpersuasive as Applicant has failed to provide adequate evidence or technical reasoning how the claimed additional elements integrate the abstract idea into a practical application.  
Rejection Under 103
Applicant's arguments filed 09/20/2021 have been fully considered. Applicant argues that:
The prior art of record does not teach removing at least part of the demographic information associated with the patient. 
The dependent claims are allowable since the references do not cure the deficiencies of the prior art of the independent claims. 
Regarding A, Applicant’s argument appears to be directed toward the amendment and is therefore moot. However, the Tran reference is used to teach masking (removing) information associated with the patient. This is used to modify the other references, such as the Rourke reference so that the 
Regarding B, as discussed in “Regarding A” the Tran reference is used to teach the amended feature of the amended independent claim. Therefore the dependent claims are also rejected due to their dependency. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8-15, 18, 22, 25, 27, 29-30, 36-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1, 8-14, 22, 25, 27, 29-30, 36-37 are drawn to a method for coordinating medication ordering and payment, which is within the four statutory categories (i.e. process). Claim 15 is drawn to a system for coordinating medication ordering and payment, which is within the four statutory categories (i.e. apparatus). Claim 18 is drawn to a non-transitory medium for coordinating medication ordering and payment, which is within the four statutory categories (i.e. manufacture).  
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and similarly with claims 15, 18) recites:
A method comprising: 
receiving, via a first computing device located at premises of a healthcare provider, first medication information including an indication of a medication associated with a patient and demographic information associated with the patient;
removing at least part of the demographic information associated with the patient from the first medication information to generate second medication information including the indication of the medication associated with the patient and benefits information associated with the patient; 
sending the second medication information to a plurality of medication provider systems associated with respective medication providers; 
receiving one or more offers to fulfill the medication from one or more medication provider systems of the plurality of medication provider systems; 
sending the one or more offers to a second computing device located at the premises of the healthcare provider, wherein the one or more offers are presented to the patient via the second computing device; 
receiving a selection of an offer of the one or more offers from the second computing device, wherein the offer is associated with a selected medication provider system of the plurality of medication provider systems and the selection of the offer is performed via the second computing device by the patient;
receiving payment information for the offer associated with the selected medication provider system, wherein the payment information is received from the patient at the premises of the healthcare provider;
sending, to the selected medication provider system, third medication information including an indication that the patient has selected the offer associated with the selected medication provider system and at least some of the demographic information associated with the patient.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions (i.e., following rules), but for the recitation of generic computer components. For example, but for the computing devices, systems of the medical providers, and the non-transitory computer readable medium with instructions executed by the processors (from independent claim 18), the review, selection, and payment for a prescription medication in the context of this claim encompasses organizing information in order to fulfill a medication prescription for a patient by providing offers of fulfillment to the patient for selection. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 8-14, 22, 25, 27, 29-30, 36-47 reciting particular aspects of fulfilling a prescription medication, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 1 (and similarly with claims 15, 18) recites:
A method comprising: 
receiving, via a first computing device located at premises of a healthcare provider, first medication information including an indication of a medication associated with a patient and demographic information associated with the patient; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Intellectual Ventures v. Symantec)
removing at least part of the demographic information associated with the patient from the first medication information to generate second medication information including the indication of the medication associated with the patient and benefits information associated with the patient; 
sending the second medication information to a plurality of medication provider systems associated with respective (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))  medication providers; 
receiving one or more offers to fulfill the medication from one or more medication provider systems of the plurality of medication provider systems; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
sending the one or more offers to a second computing device located at (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) the premises of the healthcare provider, wherein the one or more offers are presented to the patient via the second computing device; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receiving a selection of an offer of the one or more offers from the second computing device, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) wherein the offer is associated with a selected medication provider system of the plurality of medication provider systems (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))  and the selection of the offer is performed via the second computing device (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) by the patient;
receiving payment information for the offer associated with the selected medication provider system  (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), wherein the payment information is received from the patient at the premises of the healthcare provider;
sending, to the selected medication provider system, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) third medication information including an indication that the patient has selected the offer associated with the selected medication provider system(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))  and at least some of the demographic information associated with the patient.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of processor coupled to memory configured to perform steps, computing devices, and using computer systems of the providers, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0020], [0021], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving medication information for a patient amounts to selecting a particular data source or type of data to be manipulated; see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure for facilitating the fulfillment of a medication, see MPEP 2106.05(h))   
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 8-14, 22, 25, 27, 29-30, 36-47 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using recitations of processor coupled to memory configured to perform steps, computing devices, and using computer systems of the providers, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a. (See Applicant’s Spec. [0020], [0021], see also Rourke et al. (US 2014/0278495) in view of Tran et al. (US 8626530) in view of Peysekhman et al. (US 2019/0370845) in view of Cashman et al. (US 2014/0330579)); receiving medication information, e.g., receiving or transmitting data over a network, Intellectual Ventures v. Symantec, 838 F.3d 1307, 120 U.S.P.Q.2d 1353 (Fed. Cir. 2016); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-15, 18, 25, 27, 29-30, 36-47 are rejected under 35 U.S.C. 103 as being unpatentable over Rourke et al. (US 2014/0278495) in view of Tran et al. (US 8626530) in view of Peysekhman et al. (US 2019/0370845) in view of Cashman et al. (US 2014/0330579).
Regarding claim 1, Rourke discloses a method comprising: 
receiving, via a first computing device located at a premises of a healthcare provider, first medication information including an indication of a medication associated with a patient and demographic information associated with the patient; (Rourke Fig. 1A and corresponding text; [0010] discloses receiving prescription information and patient information that contains an identifier linking the patient to the prescription; [0011] discloses that the identifier is a patient-specific identification code or username linking the patient to a patient-specific profile, including their name [0047] discloses the healthcare hub 102 receives the prescription information 
benefits information associated with the patient; (Rourke Fig. 1A and corresponding text; [0010] discloses receiving prescription information and patient information that contains an identifier linking the patient to the prescription; [0011] discloses that the identifier is a patient-specific identification code or username linking the patient to a patient-specific profile, including their name, address, birthdate, and prescription benefit plan).
sending the medication information to a plurality of medication provider systems associated with respective medication providers; (Rourke [0049] discloses the healthcare hub 102 sending bid requests, related to the medical goods or services, to the retail pharmacies and other healthcare providers)
receiving one or more offers to fulfill the medication from one or more medication provider systems of the plurality of medication provider systems; (Rourke [0049] discloses the pharmacies and other providers sending bids back to the healthcare hub to fulfill the order requested) 
receiving a selection of an offer of the one or more offers from the second computing device, wherein the offer is associated with a selected medication provider system of the plurality of medication provider systems; (Rourke [0067] discloses providing the user with a list of the pharmacies offers to fill the medication and receiving user input [0081] discloses the healthcare hub determining that the patient selected a particular pharmacy offer [0051] discloses the system comparing the selected offer to other offers to make sure it is the best or lowest price offer and to see if the patient wants to switch offers based on the comparison) 
receive payment information for the offer associated with the selected medication provider system (Rourke [0052] discloses a patient can provide financial information in order to facilitate automatic payment of copays for the selected offer [0079] discloses the system deducting payment for the prescription from the patient’s bank account or credit card using the stored financial information input by the patient)

removing at least part of the demographic information associated with the patient from the first medication information to generate second medication information including the indication of the medication associated with the patient (Tran Col. 12 lines 37-42 teaches that to protect patient privacy, some or all of certain fields may be masked. For example, the drug name and strength 326 may be masked but for a numerical portion of medication strength (i.e., "500"), as depicted in FIG. 7, or a patient name (e.g., "Joe Smith") may be masked but for one or two characters (e.g., Jxx Sxxxx)) 
sending, to the selected medication provider system, third medication information including an indication that the patient has selected the offer associated with the selected medication provider system and at least some of the demographic information associated with the patient. (Tran Col. 13 lines 37-45 teaches submitting to the selected provider the prescription by hitting a submit button so that the order can be fulfilled by that provider. Col. 12 lines 37-42 teaches that to protect patient privacy, some or all of certain fields may be masked. For example, the drug name and strength 326 may be masked but for a numerical portion of medication strength (i.e., "500"), as depicted in FIG. 7, or a patient name (e.g., "Joe Smith") may be masked but for one or two characters (e.g., Jxx Sxxxx))
“To protect patient privacy, some or all of certain fields may be masked.” Tran Col. 12 lines 37-42.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Rourke to incorporate removing at least part of the demographic information associated with the patient from the first 
Rourke-Tran does not appear to explicitly teach sending the offers for review and selection by the patient; receive payment information for costs associated with a visit to a healthcare provider by the patient, wherein the payment information is received from the patient at the premises of the healthcare provider. However, Peysekhman teaches that it is old and well-known in the art of healthcare prescription data processing to:
send the one or more offers to a second computing device located at the premises of the healthcare provider, wherein the one or more offers are presented to the patient via the second computing device; (Peysekhman Figs. 4A-D and corresponding text; [0055] teaches a process for requesting offers to fulfill a prescription, where this process is started by the patient entering in prescription information while they are still in a medical provider’s office [0056] teaches the system presenting offers for the prescription and/or alternative generic versions of the prescription [0096] teaches outputting a plurality of offers to the patient’s mobile device (as depicted on the screen in Fig. 4C))
receive a selection of an offer of the one or more offers from the second computing device, […] and the selection of the offer is performed via the second computing device by the patient (Peysekhman Fig. 4E and corresponding text; [0098] teaches the patient consumer selecting on of the offers output on the screen of the mobile device [0055] teaches the fulfillment process can be done while the patient is still at the medical provider's office)
“[A] consumer may enter prescription information for a new prescription while at a medical provider's office, such that the medical provider (e.g., doctor) can help the consumer provide the appropriate information when submitting the request (e.g., the drug name, dosage and quantity).” Once 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare prescription data processing, before the effective filing date of the claimed invention, to modify the Rourke-Tran, as modified above, to incorporate the offers being received and selected while at the doctor’s office as taught by Peysekhman. The presentation and selection of the medication stream lines the fulfillment process and ensures the patient is getting correct offers based on the medication that the doctor helped them to input. Having the medication fulfillment process started while the patient is still at the office visit allows for the doctor to assist the patient if they have any problems and they can provide appropriate information about the drug that might be necessary in the fulfillment process. 
While Rourke discloses payment information being received from the patient for a selected medication offer (Rourke [0052] and [0079] discloses payment information being received from the patient for a selected medication offer), Rourke-Tran-Peysekhman does not appear to explicitly teach payment information being received to cover a visit to a provider. However, Cashman teaches that it is old and well-known in the art of healthcare payment data processing to: 
receive payment information, wherein the payment information is received from the patient at the premises of the healthcare provider (Cashman [0018] teaches the system asking the patient for payment of a copay for the medical visit via the medical kiosk [0010] teaches that the medical kiosk used to enter in payment information could also be located at the premises of a doctor’s office, drug store, or medical facility [0030] teaches the kiosk has a touch screen used to enter payment information). 
“Medical services are traditionally provided to individuals at a doctor's office or medical facility. Typically, an individual contacts his/her medical provider when the individual requires some type of medical assistance. The medical provider then sets an appointment time and date for the individual to see the medical provider. Many times, the time and date of the appointment are inconvenient for the individual. Furthermore, the individual seeking medical assistance may desire or need more immediate medical assistance and cannot wait for the time and date set by the medical provider. In such situations, the individual goes to the emergency room of a hospital or some type of medical clinic (e.g., Minute Clinic, Take Care Clinic, Urgent Care Clinic, etc.), assuming that such clinics are available or convenient to visit.” 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare payment data processing, before the effective filing date of the claimed invention, to modify Rourke-Tran-Peysekhman, as modified above, to incorporate receiving payment information for the rendered medical services performed during a visit as taught by Cashman. The medical kiosk allows for the patient looking for more convenient telehealth care to see a doctor and then to submit payment for their provider visit. Receiving payment information at the provider premises to cover the services lowers the hassle of having schedule an in person visit or go to the emergency room. 
Regarding claim 10, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1 (see above), and Rourke further discloses wherein the first medication information further includes an indication of a second medication associated with the patient (Rourke [0043] In some embodiments, the system provides a central portal for a patient to manage and view all of his/her prescriptions in one place).
Regarding claim 11, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 10 (see above), and Rourke further discloses wherein receiving the one or more offers comprises: receiving a plurality of offers associated with the selected medication provider system, wherein a first offer of the plurality of offers associated with the selected medication provider system relates to the medication and a second offer of the plurality of offers associated with the selected medication provider system relates to the second medication (Rourke [0043] In some embodiments, the system provides a central portal for a patient to manage and view all of his/her prescriptions in one place, while the system may also divide and send the patient's prescriptions to different pharmacies based on pharmacies' expertise and prices). 
Regarding claim 12
Regarding claim 13, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1 (see above), but does not appear to explicitly disclose the following, however, Cashman teaches: wherein the second computing device is secured at the premises of the healthcare provider (Cashman [0167] The front of the front interior panel can include a desk top 302 that is used to support one or more touch screens 310, touch pads or keyboards positioned on the desk top. The shape, thickness and size of the desk top are non-limiting. The desk top is illustrated as secured to or formed on the front interior panel 300. [0167] The one or more touch screens, touch pads, keyboards, etc. are designed to be used by a user to enter various types of information (e.g., quality survey, patient history, patient medical information, payment information, questions to medical provider, vitals, etc.) before, during and/or after receiving medical services).
The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and, as such, is incorporated herein. 
Regarding claim 14, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1 (see above), and further discloses wherein the one or more offers are presented to the patient via the second computing device via a website and the selection of the offer is received via the second computing device via the website (Rourke [0049] the bids are submitted electronically to the healthcare hub 102 through a web-based portal [0052] the healthcare hub 102 provides a web-based interface through which a patient 112 can easily view all of the patient's prescribed medical goods and services [0047] The healthcare hub 102 receives information from a doctor 104 via a communication link 120. This information can include, for example, a prescription (script) for a patient 112 and information about the patient 112).
Regarding claim 15, the claim recites substantially similar limitations as those already discussed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Rourke discloses a third computing device located external to the premises of the healthcare provider, wherein the third computing device is configured to... (Rourke Fig. 1A and corresponding text).
Regarding claim 18, the claim recites substantially similar limitations as those already discussed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Rourke further discloses a non-transitory computer readable medium storing instructions that, when executed by one or more processors… (Rourke [0032] Similarly, methods disclosed herein may 
Regarding claim 25, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1 (see above), and Peysekhman further teaches wherein the premises of the healthcare provider comprises a physician’s office (Peysekhman [0055] while at a medical provider's office, such that the medical provider (e.g., doctor)). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and, as such, is incorporated herein. 
Regarding claim 27, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1 (see above), and Peysekhman further teaches wherein the one or more offers comprise a plurality of offers, each of the plurality of offers originating from a different one of the plurality of medication provider systems. (Peysekhman Fig. 4C and corresponding text; [0096] teaches the offers presented to the patient via the mobile device are different offers from different providers). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and, as such, is incorporated herein.
Regarding claim 29, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1 (see above), and where Rourke further discloses wherein the first computing device is a device of the healthcare provider (Rourke Fig. 1A and corresponding text; [0010] discloses receiving prescription information and patient information that contains an identifier linking the patient to the prescription; [0047] discloses the healthcare hub 102 receives the prescription information associated with the patient from a computing device of doctor 104 {doctor 104 in Fig. 1 is understood to be the first computing device that allows the provider to send the medication for the patient}).
Regarding claim 30, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Rourke further discloses:
wherein, during a single visit by the patient to the premises of the healthcare provider: the first medication information is received via the first computing device, (Rourke [0047] The healthcare hub 102 receives information from a doctor 104 via a communication link 120. This information can include, for example, a prescription (script) for a patient 112 and information about the patient 112 {receiving the script is understood to disclose medication information from a provider and at the healthcare provider premises where the doctor is located when writing the script})
the payment information is received via the second computing device. (Rourke [0052] discloses a patient can provide financial information in order to facilitate automatic payment of copays for the selected offer, which is construed to mean at the single visit [0079] discloses the system deducting payment for the prescription from the patient’s bank account or credit card using the stored financial information input by the patient)
And Peysekhman further teaches:
the one or more offers are presented to the patient via the second computing device, (Peysekhman [0055] Turning now to FIG. 3A, process 300A is initiated at block 302 upon it being determined that a request for prescription fulfillment offers has been received from a consumer (e.g., via an APBM interface, such as APBM interface 215 or such as illustrated in GUI 400A of FIG. 4A). In accordance with some embodiments, a consumer may enter prescription information for a new prescription while at a medical provider's office {understood that the offers are presented after the prescription information is received and this process all takes place while in the doctor’s office on the same visit})
the selection of the offer is received via the second computing device, and (Peysekhman [0055] Turning now to FIG. 3A, process 300A is initiated at block 302 upon it being determined that a request for prescription fulfillment offers has been received from a consumer (e.g., via an APBM interface, such as APBM interface 215 or such as illustrated in GUI 400A of FIG. 4A). In accordance with some embodiments, a consumer may enter prescription information for a new prescription while at a medical provider's office [0098] Turning now to FIG. 4E, illustrated therein is a screen 400E that may be output to the consumer in response to the consumer selecting one of the offers output in screen 400D. [0057] In accordance with some embodiments, the APBM system may request that the consumer confirm details of the prescription for which fulfillment offers are being requested and/or verify the drug information (e.g., dosage, quantity or days of supply needed) prior to continuing to step 306 {understood to teach the patient doing the fulfillment process – getting offers and selecting offers – while still at the doctor’s office}).
Regarding claim 36, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Rourke further discloses wherein the demographic information associated with the patient comprises at least one of a name, an address, or a date of birth associated with the patient. (Rourke Fig. 1A and 
Regarding claim 37, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Rourke further discloses retrieving the benefits information associated with the patient to generate the second medication information. (Rourke Fig. 1A and corresponding text; [0010] discloses receiving prescription information and patient information that contains an identifier linking the patient to the prescription; [0011] discloses that the identifier is a patient-specific identification code or username linking the patient to a patient-specific profile, including their name, address, birthdate, and prescription benefit plan).
Regarding claim 38, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Rourke further discloses wherein receiving the first medication information and the demographic information comprises receiving the first medication information, the demographic information, and the benefits information associated with the patient. (Rourke Fig. 1A and corresponding text; [0010] discloses receiving prescription information and patient information that contains an identifier linking the patient to the prescription; [0011] discloses that the identifier is a patient-specific identification code or username linking the patient to a patient-specific profile, including their name, address, birthdate, and prescription benefit plan).
Regarding claim 39, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Rourke further discloses wherein the benefits information comprises at least one of an indication of a benefit plan, an indication of a health insurance plan, a coupon, a rebate, or a discount. (Rourke Fig. 1A and corresponding text; [0010] discloses receiving prescription information and patient information that contains an identifier linking the patient to the prescription; [0011] discloses that the identifier is a patient-specific identification code or username linking the patient to a patient-specific profile, including their name, address, birthdate, and prescription benefit plan).
Regarding claim 40, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Rourke further discloses wherein receiving the first medication information and the demographic information comprises receiving the first medication information, the demographic information, and 
Regarding claim 41, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 40, and Rourke further discloses wherein the medical record information comprises at least one of a current medical condition, a past medical condition, a height, a weight, an allergy, or another medication taken by the patient. (Rourke Fig. 1A and corresponding text; [0010] discloses receiving prescription information and patient information that contains an identifier linking the patient to the prescription; [0011] discloses that the identifier is a patient-specific identification code or username linking the patient to a patient-specific profile, including their name, address, birthdate, prescription benefit plan, and current prescriptions).
Regarding claim 42, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Rourke further discloses:
wherein receiving the payment information for the offer associated with the selected medication provider system comprises receiving the payment information for the offer associated with the selected medication provider system ((Rourke [0052] discloses a patient can provide financial information in order to facilitate automatic payment of copays for the selected offer [0079] discloses the system deducting payment for the prescription from the patient’s bank account or credit card using the stored financial information input by the patient)
And Cashman further teaches:
receiving payment information for costs associated with a visit to the healthcare provider by the patient. (Cashman [0018] teaches the system asking the patient for payment of a copay for the medical visit via the medical kiosk [0010] teaches that the medical kiosk used to enter in payment information could also be located at the premises of a doctor’s office, drug store, or medical facility [0030] teaches the kiosk has a touch screen used to enter payment information) 

Regarding claim 44, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Cashman further teaches wherein the payment information is received from the patient at the premises of the healthcare provider via the second computing device.  (Cashman [0018] The patient registration system may optionally ask the patient to make a copay based on the medical insurance or to fully pay for the medical visit; however, this is not required. Such payments, if any, can be by cash, check, debit card, credit card, smart device, etc.). For debit and credit cards and smart devices, the medical kiosk may include a card reader or scanner or RFID system, and/or may include a key pad to enter the charge or credit information).
Regarding claim 45, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 44, and Cashman further teaches wherein the second computing device is configured with a card reader device configured to read the payment information. (Cashman [0018] The patient registration system may optionally ask the patient to make a copay based on the medical insurance or to fully pay for the medical visit; however, this is not required. Such payments, if any, can be by cash, check, debit card, credit card, smart device, etc.). For debit and credit cards and smart devices, the medical kiosk may include a card reader or scanner or RFID system, and/or may include a key pad to enter the charge or credit information).
Regarding claim 46
Regarding claim 47, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Tran further teaches: w
wherein sending the indication that the patient has selected the offer associated with the selected medication provider system comprises sending the indication that the patient has selected the offer associated with the selected medication provider system (Tran Col. 13 lines 37-45 teaches submitting to the selected provider the prescription by hitting a submit button so that the order can be fulfilled by that provider. Col. 12 lines 37-42 teaches that to protect patient privacy, some or all of certain fields may be masked. For example, the drug name and strength 326 may be masked but for a numerical portion of medication strength (i.e., "500"), as depicted in FIG. 7, or a patient name (e.g., "Joe Smith") may be masked but for one or two characters (e.g., Jxx Sxxxx))
And Rourke further teaches:
payment for the offer associated with the selected medication provider system. (Rourke [0079] the healthcare needs fulfillment system deducts payment for the prescription copay from the patient's bank account (or charges the payment to the patient's credit card) as shown at block 416. To make the operation shown at block 416 possible, a patient's financial account information must be stored in the patient-specific profile [0080] the healthcare needs fulfillment system tracks the receipt, fulfillment, payment, and/or shipment of the prescription by the mail order pharmacy [0005] The pharmacy receives the balance of the payment for the medication and its dispensing services).
The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rourke-Tran-Peysekhman-Cashman in view of Kubey (US 2018/0075212). 
Regarding claim 8, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1 (see above), but does not appear to explicitly disclose the following, however, Kubey teaches: wherein the first medication information further includes two or more dosage forms of the medication or two or more formulations of the medication (Kubey [0005] information includes an as-written dose, formulation (e.g., cap, tab, liquid, etc.), frequency, quantity [0002] Prescriptions are typically written for a specific total 
It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Rourke-Tran-Peysekhman-Cashman, as modified above, to incorporate medication information with two forms of the medication as taught by Kubey. The different forms of information allow for comparison of prices for “all permutations of alternative dose, formulations, supply, pharmacy, and discount combinations” of the different bid offers. (Kubey [0005]). 
Regarding claim 9, Rourke-Tran-Peysekhman-Cashman-Kubey teaches the method of claim 8 (see above), and Kubey further teaches wherein receiving the one or more offers comprises receiving a plurality of offers associated with the selected medication provider system that relate to at least one of the two or more dosage forms of the medication or at least one of the two or more formulations of the medication (Kubey [0059] In other embodiments, all or some of the prices determined in connection with steps 52, 54 and 56 can be presented (e.g., on monitor 14) along with the as-written prescription information (e.g., medication, dose, number of units, formulation, frequency and the as-written supply)). 
The motivations to combine the above mentioned references was discussed in the rejection of claim 8, and, as such, is incorporated herein. 
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rourke-Tran-Peysekhman-Cashman in view of Kalies, Jr. (US 2010/0145724). 
Regarding claim 22, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1 (see above), but does not appear to explicitly teach the following, however, Kalies teaches wherein the one or more offers are presented to the patient via the second computing device within a pre-defined period of time from when the first medication information was received via the first computing device. (Kalies [0054] the best bids from each of the responding pharmacies are reported back to the customer at Step 24. The customer is preferably notified electronically via an E-mail message or accessed over the Internet; however, alternate means such as telephone, facsimile and mail may also be used. Bid reporting at Step 40 may be provided to the customer continuously during the reverse auction and/or after the set bidding 
It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Rourke-Tran-Peysekhman-Cashman, as modified above, to incorporate presenting offers within a predetermined time period as taught by Kalies. This limitation ensures that the patient receives the best possible price for the medication in a timely manner and ensures the offer did not expire and that the medication is still available by the bidding pharmacy. 
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Rourke-Tran-Peysekhman-Cashman in view of Urology Times (February 13, 2014 “How to get paid for drugs administered in the office”).
Regarding claim 43, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 42, but does not appear to teach: wherein receiving the payment information for the offer associated with the selected medication provider system and the payment information for the costs associated with the visit to the healthcare provider by the patient comprises receiving the payment information for the offer associated with the selected medication provider system and the payment information for the costs associated with the visit to the healthcare provider by the patient concurrently. However, Urology Times teaches it is old and well-known in the art of healthcare payment processing to:
wherein receiving the payment information for the offer associated with the selected medication provider system and the payment information for the costs associated with the visit to the healthcare provider by the patient comprises receiving the payment information for the offer associated with the selected medication provider system and the payment information for the costs associated with the visit to the healthcare provider by the patient concurrently (Urology Times pages 1-3 teaches the ten best practices to follow for billing for drugs administered in the office; at Step 5 collecting payment from the patient when the patient comes to the office for a visit, including co-payment, co-insurance, and allowed amount based on their deductible prior to the administration of the drug; if the patient struggles to pay for the drug and co-pay then they can have the office assist in finding a charity foundation that can pay for those costs; Step 6 
“Medications that have to be injected or instilled are considered Medicare Part B drugs, and for many offices, these are a money-losing proposition. However, you have a few options that will allow you to provide the needed medications to your patients without loss of revenue.” See Urology Times Page 1, Para. 1. “Although this sounds simple, it is not always so easy to execute, and for every step missed, you are losing money.” See Urology Times Page 1, Para. 4.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Rourke-Tran-Peysekhman-Cashman, as modified above, to incorporate receiving the payment information for the medication and visits concurrently as taught by Urology Times. Receiving the payment and/or payment information for the medication and the cost of the visit ensures that the goods and services are paid for upfront and that the provider is not losing money by providing the medication at their office.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686